These three defendants, farmer neighbors, were found about 8 o'clock of an April morning, reclining and sitting in the woods. Certain peace officers, who came upon them so, found under a coat belonging to one of them a jar said to contain whisky. *Page 92 
Some three-fourths of a mile away the officers found a still, which had apparently been in recent operation.
It would appear, from all the evidence, that the liquor found was whisky, but there was no evidence of quantity such as would raise the statutory presumption of intent to sell. The evidence indicates that the three men had assembled there for a social drink. The state produced no evidence indicating which of them had possession of the whisky, or whether it was in their joint possession, and the evidence of illegal intent on the part of any of them was insufficient.
The judgment of the trial court is reversed.
DOYLE and EDWARDS, JJ., concur.